Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  Claim Objections
2.	Claims 2, 6, 12-13, 15 and 18 are objected to because of the following informalities:  
	As to Claims 2 and 12:  The applicants are advised to delete the comma (,) after the claimed phrase “the group consisting of”. 
	As to Claim 6: The applicants are advised to delete the phrase “comprising the electrophilic side chain” after the claimed “R1 is an aryl group”.   The applicants are also advised to delete the comma (,) after the claimed term “wherein”. 
	As to Claims 13 and 15: The applicants are advised to add a period (.) at the end of claims 13 and 15.
	As to Claim 18: The applicants are advised to delete the phrase “of claim 1”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4 and 6-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	As to Claim 4: As recited, it is not clear whether “the repeating units” are referring to the repeating unit derived from a bisphenol derivative of the polycarbonate copolymer, the repeating unit comprising an electrophilic side chain recited in claim 1, on which claim 4 depends from, or both (Emphasis added).  
	It is further noted that since claims 6-13 and 15-16 are directly or ultimately dependent on claim 4, they are rejected along with claim 4 because they incorporate all the limitations of claim 4, including those that are indefinite for the reasons set forth above. 
	As to Claim 14: As recited, it is not clear whether the repeating unit structure recited in claim 14 is in lieu of or in addition to the repeating unit comprising electrophilic side chain structure recited in claim 13, on which claim 14 depends from. 
	Accordingly, the scope of these claims is deemed indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huttinger et al. (“Evidence for Chemical Bond Formation Between Surface Treated Carbon 1).
	The claims are directed to a composition comprising a polycarbonate component comprising a repeating unit comprising an electrophilic side chain; a carbon fiber component comprising an activated surface wherein the activated surface comprises a nucleophilic group; and an interface between the polycarbonate component and the carbon fiber component. 
	As to Claims 1-3 and 5: Huttinger et al. disclose a carbon-fibre reinforced polymers for prepregs (corresponding to the claimed composition), prepared from polycarbonate comprising a repeating unit comprising a carbonyl group  (which according to claim 5 corresponds to the claimed electrophilic side chain), carbon fibres comprising an activated surface with a carboxyl group (which according to claim 2 corresponds to the claimed nucleophilic group), and an interface between the polycarbonate and carbon fibres (Pages 737-741 and see also Figure 6). 
	In light of the above, the cited claims are rendered anticipated by Huttinger et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 4, 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huttinger et al. (“Evidence for Chemical Bond Formation Between Surface Treated Carbon Fibres and High Temperature Thermoplastics”, Journal of Applied Polymer Science, Vol. 51, 1994; pages 737-742) in view of Kawakami et al. (US 4,594,404).
	The disclosure with respect to Huttinger et al. in paragraph 4 is incorporated here by reference.  While Huttinger et al. disclose that the repeating unit comprising the carbonyl side chain has the structures recited in claims 6 and 7, wherein R1 is a phenyl group (see, for example, Figures 3 and 6 of Huttinger et al.), they do not specifically mention that its polycarbonate further comprises a polycarbonate copolymer comprising a repeating unit derived from a bisphenol derivative wherein the repeating unit has a random configuration required by claims 4 and 15.
	Nevertheless, Kawakami et al. disclose the use of polycarbonate copolymer comprising a repeating unit derived from a bisphenol derivative wherein the repeating unit has a random configuration for the purposes of obtaining excellent processability in molding applications (Col. 1, lines 30-60 and Col. 3, lines 10-65). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed polycarbonate copolymer comprising a repeating unit derived from a bisphenol derivative wherein the repeating unit has a random configuration taught by Kawakami .  

6.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2014/0342144) in view of Huttinger et al. (“Evidence for Chemical Bond Formation Between Surface Treated Carbon Fibres and High Temperature Thermoplastics”, Journal of Applied Polymer Science, Vol. 51, 1994; pages 737-742). 
	As to Claims 17-20: Nakayama et al. disclose a method for preparing a carbon fiber-reinforced composite material by contacting a composition with a mold, followed by heating and applying pressure to the mold (Paragraph [0376]).  Nakayama et al. also disclose that the heating the mold may occur through curing at a temperature of, for example, 123 degrees Celsius (Paragraph [0423]), i.e., encompassed by the claimed heating temperature of 100-350 degrees Celsius. 
	While Nakayama et al. disclose that the composition is prepared from carbon fibers and a polymer matrix and is useful for preparing prepregs (Paragraphs [0082] and [0386]), they do not specify the composition as containing a polycarbonate component comprising a repeating unit comprising an electrophilic side chain; a carbon fiber component comprising an activated surface wherein the activated surface comprises a nucleophilic group; and an interface between the polycarbonate component and the carbon fiber component as required by the claims.
	Nevertheless, Huttinger et al. disclose a carbon-fibre reinforced polymers for prepregs (corresponding to the claimed composition), prepared from polycarbonate comprising a repeating unit comprising a carbonyl group (corresponding to the claimed electrophilic side chain), carbon fibres comprising an activated surface with a carboxyl group (corresponding to 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the claimed composition prepared from a polycarbonate component comprising a repeating unit comprising an electrophilic side chain; a carbon fiber component comprising an activated surface wherein the activated surface comprises a nucleophilic group; and an interface between the polycarbonate component and the carbon fiber component taught by Huttinger et al. in the method of Nakayama et al., with a reasonable expectation of successfully using the same for prepreg purposes. 

Correspondence
7.	For record purposes, it is noted that there are no prior art rejections for present claims 8-14 and 16. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/13/2019.